IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                         IN RE INTEREST OF CHERISH R. & CHARLIZE R.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                        IN RE INTEREST OF CHERISH R. AND CHARLIZE R.,
                               CHILDREN UNDER 18 YEARS OF AGE.


                                STATE OF NEBRASKA, APPELLEE,

                                               V.

                                    CHANCE R., APPELLANT.


                             Filed March 24, 2020.    No. A-19-866.


       Appeal from the Separate Juvenile Court of Douglas County: CHRISTOPHER E. KELLY,
Judge. Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Samuel A. Raybine for appellant.
       Natalie Killion and Nathan Klein, Deputy Douglas County Attorneys, for appellee.


       PIRTLE, BISHOP, and ARTERBURN, Judges.
       PIRTLE, Judge.
                                       INTRODUCTION
       Chance R., the father of Cherish R. and Charlize R., appeals from an order of the Separate
Juvenile Court of Douglas County terminating his parental rights. We affirm.
                                        BACKGROUND
       Chance and Darae M. had two children together, Cherish, born in 2012, and Charlize, born
in 2015. In October 2015 the family was riding in their vehicle; Darae was driving. Chance reached




                                              -1-
over and grabbed the steering wheel and drove the car into oncoming traffic. Darae suffered a
broken hip and other injuries and was hospitalized for over a month. A passenger in the oncoming
car was seriously injured as well. Cherish and Charlize were transported to the hospital where it
was determined they were uninjured. The children left the hospital and were placed in foster care
with a paternal aunt. The children were later placed with their maternal grandmother where they
remained until Darae was recovered enough to care for them on her own. The children were later
removed from Darae in 2017 and again placed with the maternal grandmother, where they
remained at the time of the termination trial in August 2019.
         Chance was apprehended at the scene and jailed. In October 2016, Chance was sentenced
to 8 to 16 years’ imprisonment for second degree assault, a Class IIA felony. Chance was
incarcerated in the Community Corrections Center in Omaha prior to July 2019. While on a
“furlough” to his sister’s house in Omaha he consumed alcoholic beverages and failed a
breathalyzer upon return to Community Corrections. Chance was then transferred to a more secure
facility in Omaha. At the time of the termination trial in August 2019, Chance did not have a date
certain for parole although he testified he was eligible as early as September or October. Chance
testified his earliest “release” date, without supervision, was 2023.
                                   ASSIGNMENTS OF ERROR
        Chance assigns the juvenile court erred in terminating his parental rights because the State
based its motion for termination solely on the fact that he was incarcerated, and that the State failed
to adduce clear and convincing evidence that termination was in his children’s best interests.
                                    STANDARD OF REVIEW
        An appellate court tries factual questions de novo on the record, which requires an appellate
court to reach a conclusion independent of the findings of the trial court. In re Interest of Tyler T.,
279 Neb. 806, 781 N.W.2d 922 (2010). But when evidence is in conflict, an appellate court
considers and may give weight to the fact that the trial court observed the witnesses and accepted
one version of the facts rather than another. In re Interest of Joseph S. et al., 291 Neb. 953, 870
N.W.2d 141 (2015). When the parties contest the validity of the evidence presented to the trial
court, the reviewing court should give deference to the trial court’s determination of the credibility
of witnesses. In re Interest of Jagger L., 270 Neb. 828, 708 N.W.2d 802 (2006).
                                            ANALYSIS
                             STATUTORY GROUNDS FOR TERMINATION
        The State’s motion to terminate Chance’s parental rights alleged Cherish and Charlize
came within 5 of the 11 grounds for termination of parental rights and that it was in the best
interests of the children that Chance’s parental rights be terminated. See Neb. Rev. Stat.
§ 43-292(1), (2), (6), (7), and (9) (Reissue 2016). Chance does not assign as error the juvenile
court’s finding that the children come within the meaning of § 43-292(1), (2), (7) and (9) but
instead, he complains his children come within the meaning of § 43-292 “only because” he is
incarcerated.




                                                 -2-
         We agree that while incarceration alone cannot be the sole basis for terminating parental
rights, it is a factor to be considered. See In re Interest of Jahon S., 291 Neb. 97, 864 N.W.2d 228
(2015). And the Nebraska Supreme Court has noted that although incarceration itself may be
involuntary as far as a parent is concerned, the criminal conduct causing the incarceration is
voluntary. In re Interest of Kalie W., 258 Neb. 46, 601 N.W.2d 753 (1999). Thus, in a case
involving termination of parental rights, it is proper to consider a parent’s inability to perform his
or her parental obligations because of incarceration. In re Interest of DeWayne G. & Devon G.,
263 Neb. 43, 638 N.W.2d 510 (2002).
         In order to terminate parental rights, the State must prove by clear and convincing evidence
that one of the statutory grounds enumerated in § 43-292 exists and that termination is in the child’s
best interests. In re Interest of DeWayne G. & Devon G., supra. Our de novo review of the record
shows the State has proved by clear and convincing evidence that both children have been in
out-of-home placement for 15 or more months of the last 22 months. In 2017, the children were
placed with their grandmother, where they remained at the time of the termination trial in August
2019. Having determined the statutory ground enumerated in § 43-292(7) has been proved, we do
not consider issues relating to the sufficiency of the evidence concerning the other statutory
provisions identified by the trial court as grounds for termination. See In re Interest of Lisa W. &
Samantha W., 258 Neb. 914, 606 N.W.2d 804 (2000).
                                           BEST INTERESTS
        Section 43-292 requires that parental rights can be terminated only when the court finds
that termination is in the child’s best interests. A termination of parental rights is a final and
complete severance of the child from the parent and removes the entire bundle of parental rights.
In re Interest of Crystal C., 12 Neb. Ct. App. 458, 676 N.W.2d 378 (2004). Therefore, with such severe
and final consequences, parental rights should be terminated only “‘[i]n the absence of any
reasonable alternative and as the last resort. . . .’” In re Interest of Kantril P. & Chenelle P., 257
Neb. 450, 467, 598 N.W.2d 729, 741 (1999). However,
        [w]here a parent is unable or unwilling to rehabilitate himself or herself within a reasonable
        time, the best interests of the child require termination of the parental rights. In re Interest
        of Andrew M. et al., 11 Neb. Ct. App. 80, 643 N.W.2d 401 (2002). Children cannot, and should
        not, be suspended in foster care or be made to await uncertain parental maturity. In re
        Interest of Phyllisa B., 265 Neb. 53, 654 N.W.2d 738 (2002).

In re Interest of Athina M., 21 Neb. Ct. App. 624, 631, 842 N.W.2d 159, 164 (2014).
        Chance is incarcerated because he committed a violent felony against Darae and placed the
children at risk of harm in the process. Darae was hospitalized for a month with a broken hip after
Chance grabbed the steering wheel of the family car and drove into oncoming traffic. Chance’s
criminal conduct was a voluntary act, and as a consequence, Chance put himself in a position
where he could not offer his “presence, care, love, protection, maintenance, and opportunity for
displaying parental affection.” In re Interest of B.A.G., 235 Neb. 730, 735, 457 N.W.2d 292, 297
(1990).




                                                 -3-
        In an effort to stay involved in the children’s lives, Chance testified he sent a family
representative to the maternal grandmother’s home at Christmas 2018 to deliver gifts for the
children. He testified he had funds available from a savings account. The maternal grandmother
acknowledged gifts were delivered to her home but she believed the gifts were from his “family”
since the representative did not specify the gifts were from Chance. The grandmother testified
there have been no similar deliveries since. The grandmother testified her contact information had
not changed since 2015 so Chance could have sent cards and letters to the children but he did not.
While the grandmother testified she was unwilling to allow Chance to speak to the girls, nothing
prevented him from calling her for updates. We believe the court could have found the evidence
clearly establishes Chance did not make sufficient efforts to maintain a beneficial relationship with
the children.
        With parole eligibility on the horizon, Chance violated one of the rules of his “furlough”
by consuming alcoholic beverages while in the community. Chance knew he was breaking the
rules and yet, he persisted. This rule violation caused Chance’s placement in a more secure facility,
and may have jeopardized his parole date. We believe the court could have found Chance was not
serious about being a parent since he knowingly engaged in behavior which could have prolonged
his incarceration. We are persuaded Chance’s reckless and defiant behavior is clear evidence of
his unwillingness to make himself available to his children and persuades us the State proved by
clear and convincing evidence that termination of Chance’s parental rights was in the best interests
of Cherish and Charlize.
                                          CONCLUSION
       The juvenile court’s order terminating Chance’s parental rights is affirmed.
                                                                                         AFFIRMED.




                                                -4-